Citation Nr: 1543921	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  07-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bone lesion also claimed as a right hip disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right and left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The appellant served on active duty from September 1971 to September 1973.  He also had service in the Navy Reserve, Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  In February 2012, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

With respect to the issue of entitlement to service connection for a bilateral knee disability, the appellant did not file a substantive appeal regarding this claim.  However, review of the file shows that the appellant was afforded a Decision Review Officer hearing in September 2010 and a Board hearing in February 2012 and has been led to believe that the issue was on appeal.  Thus the Board accepts jurisdiction over the issue.  Cf Percy v Shinseki, 23 Vet App 37 (2009) (VA can waive objection to timeless of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

In May 2012, the Board issued a decision that in part denied service connection for a bone lesion also claimed as a right hip disability and remanded the issue of entitlement to service connection for a bilateral knee disability.  In July 2013, the Board denied the appellant's motion for reconsideration of the May 2012 decision.  Thereafter, pursuant to a settlement agreement in the case of National Org. of Veterans Advocates Inc v Secretary of Veterans Affairs, 725 F 3d 1312 (Fed Cir 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the February 2012 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In July 2014, the appellant requested a new Travel Board hearing.

In an Order, dated in January 2014, the U S Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) and remanded the case to the Board for action consistent with the terms of the Joint Motion.  The parties in the Joint Motion agreed that the May 2012 Board decision denying service connection for a bone lesion also claimed as a right hip disability was affected by the settlement agreement in the case of National Org. of Veterans Advocates Inc v Secretary of Veterans Affairs 725 F 3d 1312 (Fed Cir 2013) and that the issue should be remanded for a new decision and, should the appellant request it, a new Board hearing.  In August 2014, the Board remanded the matter pursuant to the appellant's July 2014 request for a Board hearing.  The hearing took place in March 2015.  A transcript of the hearing is of record.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1.  Right hip osteoarthritis or bone lesion was not manifest during active service, and arthritis was not manifest within one year of separation and is not otherwise attributable to active service.

2.  The appellant's report of a right hip injury during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) is not credible. 

3.  The appellant did not experience an in-service event, injury, or disease to which his current right hip disability may be related.

4.  In a June 2005 rating decision, VA denied entitlement to service connection for a residuals of a right and left knee injury.  This decision is final.

5.  Evidence submitted since the June 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Right hip osteoarthritis or bone lesion was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 USCA §§ 1101, 1110, 1112, 1113 (West 2014), 38 C F R. §§ 3 303, 3 307, 3 309 (2014).

2.  A right hip disability was not incurred in or aggravated by a period of INACDUTRA or ACDUTRA.  38 USCA §§ 101, 1110 (West 2014), 38 C F R § 3.303 (2014).

3.  The June 2005 rating decision denying entitlement to service connection for residuals of a right and left knee injury is final.  38 U.S.C.A. § 7105 (West 2014). 

4.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appellant was provided all required VCAA notice in a July 2006 letter, prior to the initial adjudication of the claim.  He was also informed in this letter as to what qualifies as new and material evidence with respect to his application to reopen a claims for service connection for a bilateral knee disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have also been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  As discussed below, the Board has found that the Veteran's lay evidence as to his in-service injury is not credible.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Thus, such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). 

As noted above, the appellant testified before the Board on two occasions, in February 2012 and in March 2015.  During these hearings, the undersigned Veterans Law Judge explained the issues on appeal, and asked questions designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Right Hip Disability

A.  Law and Regulations

As an initial matter, the Board notes that the appellant is not claiming a right hip disability as a result of engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement Shedden v Principi, 381 F 3d 1163, 1167 (Fed Cir 2004); Holton v Shinseki, 557 F 3d1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service 38 C F R § 3 303(d) (2014).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 US CA §§ 1101, 1112, 1113; 38 CFR §§ 3307, 3 309 (2014).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim 38 C F R § 3 303(b) (2014).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (ACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 USCA § 101(24) (West 2014).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 USCA § 101(2)-(24), Mercado-Martinez, 11 Vet App at 419.  Presumptive periods do not apply to periods of ACDUTRA or ACDUTRA.  See Biggins v Derwinski, 1 Vet App 474, 477-78 (1991).  Therefore, consideration of 38 C F R § 3 309 (presumption of service incurrence for certain disease, including arthritis) for the appellant's periods of ACDUTRA and ACDUTRA is not appropriate 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v Brown, 7 Vet App 36, 39-40 (1994), Gilbert v Derwinski, 1 Vet App 49 57 (1990).  

A.  Discussion

1.  Active Duty

The appellant separated from active duty in September 1973.  A review of the record discloses that there is no lay or medical evidence linking his right hip disability, to include arthritis or a bone lesion of the femur, to his period of active duty, and it is not otherwise contended.  Based upon the lay and medical evidence we conclude that a right hip disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 USCA §§ 1101, 1110, 1112, 1113, 38 C F R §§ 3 307, 3 309.

2.  ACDUTRA/INACDUTRA

The medical evidence of record shows that the appellant has a current right hip disability diagnosed as right hip osteoarthritis and a sclerotic lesion.     

In regard to in-service incurrence or aggravation of a disease or injury, the Board finds that this element has not been met.  The appellant has asserted in writing and via his hearing testimony that he slid off of a tank while performing his duties in the National Guard landing on his hip on the frozen ground.  He said he sought medical attention the next day at a temporary medical care clinic and underwent x-rays, but was not told what the x-ray results were.  He did say he was given medication for the swelling and returned to duty.  

The appellant is competent to report experiencing a hip injury, the symptoms of his hip injury, and the date he began experiencing them.  He is also competent to report his experiences in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  That notwithstanding, for the reasons that follow, the Board finds that the appellant's account of a hip injury on ACDUTRA or INACDUTRA is not credible.  

In determining whether statements submitted by a Veteran are credible as the Board is obligated to do, Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v Brown, 7 Vet App 498 (1995).

There are many inconsistencies in the appellant's report of injury.  To begin with, he testified at his initial Board hearing in February 2012 that he thought the incident occurred while he was participating in a two week period of annual training (ACDUTRA) in 1984; however, he subsequently testified in March 2015 that the injury occurred while on a weekend drill (INACDUTRA) in 1984.  Although he reported at both hearings that the injury occurred in 1984, a February 2007 VA orthopedic outpatient record shows that he inquired as to a possible relationship between his right hip condition, diagnosed as right femoral neck deformity with likely bone island, and a fall in service in 1999.  Also, a VA physician subsequently relayed the appellant's report in August 2007 that his right hip pain was a result of an injury sustained while working as a tank commander in approximately 1992 or 1993.  

The appellant later asserted that he reinjured his right hip in August 1999 when he fell into a pothole while running in formation during physical training.  However, a sick slip dated in August 1999 does not document a right hip injury.  Rather, it shows that he was seen for a muscle sprain to his right calf.  He was noted to have swelling to his calf and was treated with an ace wrap and ice.  He was also advised to wear gym shoes.  He was again seen in the clinic approximately six days later and was noted to have right leg discoloration.  He was restricted to no running for two weeks.  Findings at an examination in December 2000 show that he had a normal clinical examination of the lower extremities.  

The inconsistencies in the appellant's reports of injury diminish the credibility of his statements.  Caluza v. Brown, 1 Vet. App. 498 (1995).  Moreover, a review of his service treatment records does not show complaints or treatment for the right hip at any point.  In fact, examination reports dated in July 1985, April 1989, November 1990, February 1991 and April 1995 show that he had normal clinical evaluations of the lower extremities.  In addition, these examination reports were accompanied by Reports of Medical History wherein the appellant specifically denied bone, joint or other deformity.  He also denied arthritis, rheumatism or bursitis.  

The first medical documentation of right hip problems is in 2004, approximately 20 years after the purported injury in 1984.  Interestingly, the record shows that the finding of a right hip problem in July 2004 was an incidental finding related to the appellant's complaints of knee pain.  A right leg x-ray at that time revealed a lesion on the right femur that warranted further investigation to include ruling out cancer.  There is no documentation of right hip pain or problems at that time or at any point earlier.  The absence of documented symptoms of this condition from the time of the alleged injury in 1984 until 2004 interrupts assertions of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Though this finding is not determinative of the claim, it warrants consideration.  Here, the Board is not presented with silence alone, but rather normal findings and the continued denial of pertinent symptomology after the alleged injury. 

Repeat right hip x-rays taken in October 2006 and August 2007 revealed that the lesion was stable and most likely benign.  

The appellant's assertion that he did not complain of or seek treatment for his right hip in service because he was expected to tough it out and not complain has been considered, along with his report that he did not seek treatment for his right hip for many years after service because his wife at the time was a respiratory therapist and treated him herself.  However, this evidence must be weighed against evidence showing that he made earlier complaints and sought medical treatment for his knees post service, as well as filed claims for service connection for other disabilities in July 1985 and March 2004.  It seems unlikely that he would file claims for other disabilities and not for ongoing hip symptoms if he were experiencing continuing hip disability.  This is particularly so when considering that his July 1985 claim was so close in time to the claimed right hip injury in 1984.

As the discussion above shows, the issue before the Board is whether the lay evidence reporting an inservice injury is credible.  To this end, the Board finds that the appellant has been an inconsistent historian.  The Board further finds that the more credible evidence is the contemporaneous normal annual examinations conducted between 1985 and 2000.  Although the appellant submitted a statement from a fellow serviceman, J.S., who said he witnessed the appellant's fall off of a tank onto his hip in 1984, it is inconsistent with the appellant's own contemporaneous statements and is equally not credible.  Thus, the more probative and persuasive evidence includes the normal annual examinations, the appellant's denial of pertinent symptomatology during his annual examinations, the gap in time between the alleged injury and his initial report of symptoms, and his failure to include a claim for the hip during his original claim for compensation in 1985 and subsequent claim in 2006.  

The Board is mindful that physicians have found that the appellant may have had past hip trauma consistent with his report of injury.  In this regard, there is an August 2009 VA orthopedic clinic record from a physician who relayed that the appellant sustained a hip injury about 15 years earlier after falling off a rocket launcher "or something of that nature".  He reported that the appellant was now having hip pain.  He noted that computed tomography scan results suggested an old fracture of the femoral head area and opined that it was the result of an old injury "such as" falling off the rocket launcher.  He also said that there was evidence of early degenerative changes of the hip and that the appellant had increasing pain over the last 15 years.  As such, he said he thought that there was good evidence to corroborate the appellant's "feeling" that this was related to his injury 15 years ago.  There is also the opinion of a VA physician in 2007 who acknowledged the possibility that some form of injury incurred resulting in changes to the appellant's bony architecture, but that it was very difficult to assess without having availability of the right hip x-rays from 1999.

In addition, there is a June 2010 VA opinion by an attending physician who stated that it was difficult to say what actually happened and what kind of injury would happen at that time.  He went on to state that it did appear though that the sclerotic lesion was likely a result of some remote trauma in the past.  He said that what exactly that trauma was difficult to say but it did appear that that was the case.  He added that osteoarthritis may or may not have been worsened by the injury as well, but again that was difficult to say.

Notwithstanding the medical evidence above which relates at least part of the appellant's right hip condition to old trauma consistent with his report of injury while on ACDUTRA or INACDUTRA, for the reasons stated above, the Board finds that his report of injury is not credible and that the weight of evidence is against a finding of the incurrence of a right hip injury in service.  We accept that findings may be associated with a prior injury.  We do not accept that such injury happened while on duty.  

Inasmuch as the essential elements of the claim for service connection for a right hip injury not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury, the weight of evidence is against the claim on this basis and the claim must be denied.  38 U.S.C.A. § 5107(b); Shedden v. Principi, 381 F. 3d 1163, 1167   (Fed. Cir. 2004);

III.  Claim to Reopen Service Connection for Bilateral Knee Disability

A. Pertinent Law and Regulations

This appeal stems from a January 2007 rating decision that declined to reopen the appellant's claim for service connection for a bilateral knee disability on the basis that no new and material evidence had been submitted.  In June 2005, the RO initially denied the claim for service connection for residuals of a right and left knee injury and the appellant did not appeal this decision.  Thus, the June 2005 rating decision is final.  38 U.S.C.A. § 7105.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  While it appears in this case that the issue has been characterized and addressed on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

B.  Discussion

The evidence on file at the time of the final decision in June 2005 includes the appellant's statements as well as other statements that he injured both knees during a group run in physical training in August 1999.  He said it was dark at that time and he did not see a pothole that he fell into striking both knees.  He said he was taken to a temporary care unit for treatment.  The evidence also includes two sick slips dated in August 1999 showing that he was seen for a muscle sprain to his right calf that occurred during physical training.  He was noted to have swelling to his calf and was treated with an ace wrap and ice.  He was advised to wear gym shoes.  He was see again approximately six days later and was noted to have right leg discoloration.  He was restricted to no running for two weeks.  Findings at an examination in December 2000 show that he had a normal clinical examination of the lower extremities.  

Also on file in June 2005 were private orthopedic records showing treatment for bilateral knee pain beginning in June 2004.  A July 2004 record shows that a knee magnetic imaging resonance report had been reviewed.  This record also contains the appellant's physician's opinion that the appellant was having a progressive degenerative change of both the right and left knee which was directly related to his military background.

The RO denied the claim in June 2005 on the basis that the probative evidence did not show that a bilateral knee disability was incurred in or aggravated by service.  In terms of the July 2004 medical opinion, the RO found that it was not probative as it was not supported by any contemporaneous clinical evidence or recorded history in the record.  

In essence, at the time of the prior decision, there was postservice evidence of knee pathology.  However, there was no "accepted" evidence of inservice disease or injury or of a nexus to service.

The evidence associated with the claims file subsequent to the June 2005 rating decision is either duplicative of records already on file and considered by the RO, or does not pertain to the claimed knee disability.  To the extent that there is lay evidence (or claim) of inservice injury and of a relationship to service, that evidence is redundant of the prior claim.  The bulk of evidence pertains to a claim for service connection for a right hip disability.  In sum, the Board finds that the evidence received since the June 2005 denial does not meet the low threshold for reopening the claim of entitlement to service connection for bilateral knee disability.  

Inasmuch as the appellant has not carried his initial burden of submitting new and material evidence with respect to reopening the claim of entitlement to service connection for a bilateral knee disability, his application to reopen this claim is denied.  Inasmuch as the appellant has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for a bone lesion also claimed as a right hip disability is denied.

New and material evidence not having been received; the application to reopen the claim of entitlement to service connection for residuals of a right and left knee injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


